—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered July 5, 1995, convicting him of robbery in the second degree, criminal possession of a weapon in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit (see, People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846; People v Heung K. Sul, 234 AD2d 563; People v Schinas, 204 AD2d 362; see also, People v Suitte, 90 AD2d 80).
O’Brien, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.